FA m 4 F etO 020 Page. O
ket 01/22/202

| 99 M Document 1 Entered on FLSD Doc

4 . -CV- 4 -

Case 1:19-cv-23

UNITED STATES DISTRICT COURT F OR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case N umber: ] 9-23499-CIV-MOREN Oo

 

VERONICA DUNN,

Plaintiff,

VS,

ROYAL CARIBBEAN CRUISES, LTD.,

 

Defendant.

 

 

Pre-trial Deadlines and Trial (D.E, 13), filed on January 17, 2020.
case and place the case in civil suspense until such time as Plaintiff is Teady to proceed with this

action. Accordingly, it is

ADJUDGED that:

Place the matter in a civil Suspense file.

I, ‘The Court shall retain Jurisdiction and the case shal] be restored to the active

I. This order shall not Prejudice the rights of the Parties to this litigation,

 

 

 

 
 

 

IV. Plaintiff SHALL notify the Court by

April 22, 2020, and every three months

thereafter of the Current status of the Proceedings and when this action is ready to

proceed,

+c
DONE AND ORDERED in Chambers at Miami, Florida, thi A of January 2020,

    

FED - MORENO

STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 

 

INTO oom AER) WER ale eg
